Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

This action is in reply to the AFCP 2.0 submission filed on 05/26/2021 and the Telephonic Interview held on 06/03/2021.  
The claim amendment filed on 05/26/2021 is entered, and claim 16 is further amended via the Examiner’s Amendment provided below.
In response to entry of the AFCP amendment and the additional amendment to claim 16 provided below, the 35 USC §112(b) and §101 rejections applied to the claims in the previous office action are withdrawn.
1-2, 4-8, 16, and 21-25 are now pending and allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided via a telephone interview with Applicant’s Representative, Mr. John Rariden (Reg. # 54,388), on 06/03/2021.
The application has been amended as follows:

In the Claims:
Claim 16 is amended as shown below, whereas claims 1-2, 4-8, and 21-25 shall remain as presented in the amendment filed on 05/26/2021.

16.  (Currently Amended) A system, comprising:

one or more servers having one or more processors, the one or more servers in communication with the one or more databases and configured to support one or more client instances hosted by a platform, wherein the one or more client instances support application and data access on one or more remote client networks, wherein the one or more servers are configured to perform operations comprising:
receiving login information of a user;
receiving information associated with a service case;
identifying a characteristic associated with the user based on the login information in response to receiving the information associated with the service case;
identifying a plurality of other users based on a match between the characteristic associated with the user and respective characteristics associated with the plurality of other users;
identifying a plurality of additional service cases submitted by the user and the plurality of other users;
accessing two or more recommendation tools stored on the one or more databases  based on the login information, wherein each recommendation tool of the two or more recommendation tools comprises two or more search models, the two or more search models are configured to search for a respective common feature within service cases upon application of a corresponding recommendation tool of the two or more5Application No. 16/358,349 Amendment, Interview Summary, and Response toFinal Office Action Mailed April 14, 2021recommendation tools, and each search model of the two or more search models refers to a respective database table defining a recommended action;
apply a recommendation tool of the two or more recommendation tools on the plurality of additional service cases;
determine an order of a plurality of search models of the recommendation tool;
using a first search model of the recommendation tool based on the order to search the plurality of additional service cases based on a first common feature associated with the first search model to identify one or more first matched service cases of the plurality of additional service cases, wherein the one or more first matched service cases share the first common feature;
determining that a first quantity of the one or more first matched service cases is below a threshold quantity;
in response to a determination that the first quantity is below the threshold quantity, using a second search model of the recommendation tool based on the order to search the plurality of additional service cases based on a second common feature associated with the second search model to identify one or more second matched service cases of the plurality of additional service cases, wherein the one or more second matched service cases share the second common feature;
determining that a second quantity of the one or more second matched service cases is above the threshold quantity;
accessing the respective database table referred to by the second search model to retrieve the recommended action defined by the respective database table in response to a determination that the second quantity is above the threshold quantity; and
applying the recommended action upon retrieving the recommended action.



REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-2, 4-8, 16, and 21-25 are allowed, wherein claims 1 and 16 are independent and claims 2, 4-8, and 21-25 are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for action determination for case management.
The closest prior art reference of record, Anand et al. (US 2014/0129536), is directed to “diagnostics incidents for information technology service management,” and teaches several features of independent claims 1/16, including cause display of an interface to open a service case, identify a plurality of additional service cases, and access a plurality of recommendation tools (at least pars. 20, 24, and 50), search the plurality of additional service cases based on a common feature to identify matched service cases that share the common feature (paragraphs 5 and 50-53), and modify the interface to display a recommended action (paragraphs 20, 52, 54, and 63).
However, Anand and the other prior art of record do not teach or render obvious the features directed to: determine that a first quantity of the one or more first matched service cases is below a threshold quantity; apply a second recommendation tool of the plurality of recommendation tools on the plurality of additional service cases based on the order in response to a determination that the first quantity is below the threshold quantity; use a second search model of the second recommendation tool to search the plurality of additional service cases based on a second common feature associated with the second search model to identify one or more second matched service cases that share the second common feature; determine that a second quantity of the one or more second matched service cases is above the threshold quantity; identify a database table referred to by the second search model in response to a determination that the second quantity is above the threshold quantity; retrieve a recommended action defined by the database table, as recited in independent claim 1, and determining that a first quantity of the one or more first matched service cases is below a threshold quantity; in response to a determination that the first quantity is below the threshold quantity, using a second search model of the recommendation tool based on the order to search the plurality of additional service cases based on a second common feature associated with the second search model to identify one or more second matched service cases of the plurality of additional service cases, wherein the one or more second matched service cases share the second common feature; determining that a second quantity of the one or more second matched service cases is above the threshold quantity; accessing the respective database table referred to by the second search model to retrieve the recommended action defined by the respective database table in response to a determination that the second quantity is above the threshold quantity, as recited in independent claim 16, thus rendering independent claims 1/16 and their respective dependent claims as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aslam-Zainudeen, Nafisah; Labib, Ashraf.  Practical application of the Decision Making Grid (DMG).  Journal of Quality in Maintenance Engineering17.2 (2011): 138-149: discloses techniques for analyzing links between failures and their causes based on historical failure data of systems, and a summarizes decision support system relevant thereto, such as, e.g., case based reasoning, which utilizes an archive of case studies and then identifies the most similar case study and recommends a solution of the already existing case study, which is modified to suit a new problem.
Fujitsu Develops Industry's First System-Failure Management Technology for Cloud Computing Era.  Anonymous. ACN Newswire - Asia Corporate News [Tokyo] 23 Feb 2010 (6 pgs.): discloses technologies for detecting system failures, including detecting signs of failure and detecting potential failures that do not generate messages, narrowing down causes of failure through detected signs pointing towards system failure and making inferences about the most likely areas that have generated these signs, and leveraging past knowledge of how to deal with system failures in order to quickly determine a solution that resolves the cause of the failures.
Waguet et al. (US Patent No. 8,744,903): discloses event resolution features, including features for optimizing recommendations according to the current context data and actions that have already been performed, compared to historical data weighted with end-user ratings.
Leung et al. (US 2005/0060323):  discloses features for diagnosing equipment failures using cased based reasoning.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683